 In the Matterof BROWNCOMPANYandINTERNATIONAL BROTHER-HOODPULP,SULPHITE, AND PAPER MILL WORKERS(AFL)In the Matter of BROWN COMPANYandUNITED MINE WORKERS OFAMERICA,DISTRICT50, LOCAL 12,175 (CIO)In theMatter of BROWN COMPANYandINTERNATIONALBROTHER-HOOD OF PAPER MAKERS,LOCAL 138 (AFL)Cases No. R-0335 to R-2337 inclusive.Decided April O4, 1941Jurisdiction:paper products manufacturing industry.Investigation and Certification of Representatives:existence of question: con-flicting claims of rival representatives ; elections necessary.Units Appropriate for Collective Bargaining:single or separate units com-prising (1)' electrical workers; (2) paper, mill employees; (3) other em-ployees ; determination of, dependent upon elections-watchmen permitted todetermine whether or not they desire to be represented by the union request-ing an industrial unit.Skelton ctc Mahon,byMr. John J. Mahon,of Lewiston, Maine, andMr. Thomas A. McDonald,of New York City, for the Company.Mr. Raymond Leon,of New York City, for the Pulp Workers.Mr. Herman Edelsberg,ofWashington, D. C., andMr. Wayne M.8rayfield,of Boston, Mass., for the United.Mr. Frank P. Barry,of Albany, N. Y., for the Paper Makers.Mr. William F. Steinmiller,of Hartford, Conn., for the I. B. E. W.Mr. Eugene PurverandMr. A. G. Koplow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF TIIE CASEOn January 2, 1941, January 4, 1941, and January 14, 1941, respec-tively, International Brotherhood of Pulp, Sulphite, and- Paper MillWorkers (AFL), herein called the Pi lp'Workers, United MineWorkers of America, District 50, Local 12, 175 (CIO), herein calledthe United, and International Brotherhood of Paper Makers, Local138 (AFL), herein called the Paper Makers, each filed With the Re-gional Director for the First Region `(Boston, Massachusetts) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of" employees of Brown Company, Berlin, New31 N. L. 11. B, No 46.303 304DECISIONS' OF NATIONAL LABOR RELATIONS BOARDHampshire, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On January 23, 1941, the United filed an amended petition.On Feb-ruary 3, 1941, the National Labor Relations Board, herein called theBoard, acting pursuant to Article III, Section 10 (c) (2) of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,consolidated the three cases and, pursuant to Section 9 (c) of the Actand Article III, Section 3, of said Rules and Regulations, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.On February 6, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, the PulpWorkers, the United, the Paper Makers, and International Brother-hood, of ElectricalWorkers, Local Union No. 296, herein called theI.B. E. W., a labor organization claiming to represent employees di-rectly affected by the investigation.Pursuant to notice, a hearingwas held in Berlin, New Hampshire, on February 18 and 19, 1941,before Benjamin E. Gordon, the Trial Examiner duly designated bythe Chief Trial Examiner.At the commencement of the hearing, theTrial Examiner granted a motion by the I. B. E. W. to. intervene inthe proceedings.The Company was represented by counsel, the PulpWorkers, the United, the Paper Makers, and the I. B. E. W. by theirduly authorized representatives; all participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing upon the issues was afforded all parties.At the hearing the United moved to dismiss the petitions of the PulpWorkers and the I. B. E. W. on the ground that they had not shownsufficient interest in the proceedings.The Trial Examiner denied thismotion.During'the course of the hearing the Trial'Examiner madeother rulings on motions and on objections to the admission of evi-dence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in the case the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrown Company is a Maine corporation with its principal office-and plants at and about Berlin, New Hampshire,' where it-is engagedin the manufacture and sale of pulp, paper, paper towels, Onco (a1 Some of the Company's operations are conducted outside Berlin, New Hampshire, inGorham and Shelburne,New Hampshire.These operations are included in the presentproceedings. BROWN COMPANY305material used in themaking ofshoes),tubular products,and chemi-cals.In addition to two,pulp and two paper mills, the Onco-plant,and the tubular products plant, the Company owns and operates aresearch laboratory and experimental paper mill,a hydro-electric andsteam-generating plant, a plant facility railroad,a retail grocery andfurniture store, and sundry other properties.-In its manufacturing processes the Company uses pulp wood, sul-phur, limestone,alum, resin,salt, latex, pitch;and other materials.During_the fiscal year ended November 30, 1940, approximately 77per cent of the materials used were transported to the Berlin plantsfrom outside the State of New Hampshire.The total value of theseraw materials was approximately$6,000,000.During the same period the Company's sales amounted to $18,295,-677, of whichamount approximately 96 per cent represented salesof goods transported to points outside the State of New Hampshire.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Paper Makers, Local 138 (AFL),is a labor organization affiliated with- the American Federation ofLabor, admitting to membership employees of the Company employedin the paper machine rooms,the beater rooms, and the finishing roomsat the two paper mills of the-Company.InternationalBrotherhood of ElectricalWorkers, Local UnionNo. 296, is a labor organization affiliated with the American Federa-tion of Labor, admitting to membership electrical workers employedby the Company.International Brotherhood of Pulp, Sulphite and Paper Mlll Work-ers (AFL),isa labor organization affiliated with the AmericanFederation of Labor, admitting to membership employees of theCompany not eligible for membershp in - the Paper Makers or theI.B. E. W.United Mine Workers of America, District 50, Local 12,175 (CIO),isa labor organization affiliated with the Congress of IndustrialOrganizations,admitting to membership employees of the Company.III.TIIE QUESTION CONCERNING REPRESENTATIONOn December 27, 1940, the United, at a conference called for thatpurpose, requested/the Company to grant it recognition as exclusivebargaining agent for all the employees of the Company.The Com-pany refused to recognize the United until it had been certified bythe Board as bargaining agent.On December 30, 1940, at a conference of the Pulp Workers, thePaper Makers,the I.B. E. W., and the Company to discuss recog-nition of the respective unions asbargainingagents for variousJ 306DECISIONSOF NATIONALLABOR RELATIONS BOARDgroups of workers, the Company stated that because of the conflictingclaim of the United, the Company would not recognize these unionsas bargaining agents until they had been certified by the Board.A statement of the Regional Director introduced into evidencetogether with a statement by the Trial Examiner made at the hear-ing, show that each of the respective unions represents a substantii 1number of employees in the collective bargaining unit which italleged to be appropriate.'We find that a question has arisen concerning the representationof employees of the Company.2 (1) The Regional Director stated that the United submitted to him 1,366 applicationsformembership, 1,250 of which bore apparently genuine original signaturesOf theselatter, 1,240 were of persons on the Company's pay roll of January 11, 1941Two hundredand seventy-six .of the applications were undated , the remainder were dated betweenJanuary 1940 and February 1941.The record shows approximately 2,700 employeeswithin the unit claimed by the United to be appropriate(2)The Regional Director stated that the Pulp workers submitted to him 69 applica-tions for membership, 64 of which bore apparently genuine original signaturesOf the-latter, 60 were of persons on the Company's pay roll of January 11, 1941Twenty of theapplications were undated ; the remainder were dated between July and November 1940.The Pulp workers also submitted two authorization petitions, dated November 11 and 16,1940, respectively, bearing a total of 17 apparently genuine original signatures, 14 ofpersons on the January 11, 1941, pay roll.The Trial Examiner stated that the Pulp workers submitted to him 4 authorizationpetitions, 2 dated November 11, 1940, and the others dated November 16, 1940, andDecember 10, 1940, respectively and 55 applications for member ship, 9 undated and therest dated in January and February 1941. The petitions contained a total of 69 apparentlygenuine original signatures, 67 of persons on the pay roll of January 11, 1941.The55 application cards all bore apparently genuine original signatures, 52 of persons on theJanuary 11, 1941, pay rollThe record does' not reveal the extent of duplication, if any, of the names on the appli-cation cards and petitions submitted to the Regional Director and the Trial Examiner.The Pulp workers, therefore, submitted a maximum of 119 apparently genuine originalsignatures to the Trial Examiner and a maximum of 74 to the Regional Director, makinga total of 193The record shows approximately 2,300 employees in the unit claimedby the Pulp workers to be appropriate(3)The Regional Director stated that the Paper Makers submitted to him a list of61 names of persons alleged to be members of the Paper MakersFifty of the nameswere on the pay roll of January 11, 1941. This list was signed by one of the membersand sworn to before a representative of the BoardThe Paper Makers also submitted to theTrial Examiner 9 applications for membership, all bearing apparently genuine originalsignatures of persons on the pay roll of January 11, 1941Three were undated and 6were dated in February 1941.The record does not reveal the extent of duplication, ifany, of the names on the application cards and petitions submitted to the Regional Directorand the Trial Examiner. The record shows approximately 279 employees within the unitclaimed by the Paper Makers to be appropriate.(4)The Trial Examiner stated that the I. B E. W. submitted to him 13 applicationcards, all of which bore apparently genuine original signaturesEleven were of personson the pay roll of January 11, 1941Eight of the applications were undated, 4 were datedbetween 1919 and 1920, and 1 was dated in 1929The I B E W also submitted itsdues recoids which showed that 2 employees on the January 11, 1941, pay roll for whomthere were no application cards had paid dues for January 1941, and that 11 of the above13 application cards were of persons who had made current payments of duesFrom therecord it appears that there are approximately 71 employees in the unit claimed by theIB E W to be appropuateThe record does not reveal whether or not any of the employees authorized more thanone organization to represent them,91 BROWN COMPANY307IV.THE EFFECTOF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which- hasarisen occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand-,,the free flow of commerce.V.TIIE APPROPRIATE UNITAt the hearing all parties agreed that trainmen, employees of theBrown Company store, administrative personnel, office employees,and non-working supervisory employees 3 should be excluded fromany unit or units found to be appropriate.The United desires an industrial unit-consisting of all hourly paidand salaried production and maintenance employees, including fac-tory clerks,watchmen, working foremen, and employees in theresearch and development laboratory, but excluding timekeepers, grad-uate chemists in the research and development laboratory, and 'em-ployees in the above-mentioned categories which all parties agreedto exclude.The Paper Makers desires a unit consisting of all employees inthe paper machine rooms, beating rooms, and finishing rooms of thetwo paper mills, including working foremen, but excluding towelmakers, employees in the above-mentioned categories which all par-ties agreed to exclude, and employees of the, paper mills other thanthose in the paper machine, beating, and finishing rooms.The I. B. E. W. desires a unit consisting of the powerhouse oper-ators, and the electrical workers in the construction gangs, repairshop, .and maintenance crews, excluding rackmen, salaried electricalworkers, and employees in the above-mentioned categories which allparties agreed to exclude.The Pulp Workers desires a unit consisting of all hourly paid andsalaried employees including factory clerks and working foremen,but excluding employees in the units requested by the Paper Makersand the I. B. E. W., all employees in the research and developmentlaboratories, watchmen, and employees in the above-mentioned cate-gories which all parties agreed to exclude.3 ,There was some dispute in the record as to whether or not certain employees werenon-working supervisory employeesEmployer'Exhibit No 2 in evidence lists 31 employeesas "Non-working foremen,"The United contends that only M Moffett, W.H Palmer,L Stewart,R.Stewart,B Dale, J Noun,and E Nolin, are non-working supervisoryemployees and that they should therefore be excluded, and that the rest are not non-working supervisory employees and should therefore be-includedThe state of the recorddoes not permit us to determine,at this time,the identity of the specific individuals tobe excluded as non-working supervisomy employees.441843-42-vol. 31--21 308DECISIONSOF NATIONAL LABORRELATIONS BOARDThe Companytakes no position as to what constitutes an appro-priate-unit,but contends that watchmen,all employeesin theresearchand developmentlaboratory,working foremen,and employees in theabove-mentioned categories agreed toby allparties, should be ex-cluded fromany unit or units found to be appropriate.Fromthe abovecontentions on the question of appropriate unitthat thefollowing issues remain to be resolved :(A)Whetherone or more units are appropriate for the purposes ofcollectivebargaining;and (B)Whether. thefollowing"fringe"categories of employeesshould be includedor- excluded from theunit or unitsfound appropriate :employees of the research and de-velopmentlaboratory,timekeepers,factory clerks,working foremen,rackmen, salariedelectricalworkers, towelmakers, and employeesin the papermills other than those in the paper machine,beating, andfinishing rooms.A. Number of appropriate unitsThe claims of the I. B. E. W.,the Paper Makers, and the PulpWorkers as to the respective units each contends is appropriate donot conflict or overlap.Their combined jurisdictional claims includeall the employees within the industrial unit claimed by the Unitedto be appropriate,except for watchmen and the above-mentioned"fringe` categories about whose inclusion there is some dispute.Roughly, theUnited requests a unit of all employees; the otherorganizations desire one unit of electrical-workers, one unit of em-ployees of three rooms in each of the paper mills, and one unit ofall other employees of the Company.The principal operations of the Company are the making of pulp-wood into pulp or sulphite in the two pulp mills,and the makingof-pulp or sulphite into paper in the two paper mills. In addition,theCompany operates separate plants for the manufacture oftubular products,Onco, and chemicals,although these plants pro-duce only a minor portion of the Company's products.While eachplant and mill has a separate supervisory staff,all operate *underone centralized management. In addition, the Company maintainsa research and development laboratory,'several power plants, aplant facility railroad,centralmaintenance,repair, and construc-tion departments, and other facilities for the use of all the abovedepartments engaged directly in production.The Company alsohas a groupof miscellaneous employees who are assigned to workin various departments from time to time as needed.Wage andemployment- policies for all divisions are handled by one centraloffice, and while supervisors of the various departments have a voicein determining which employees shall work in their respective de-partments, discharge from the employ of the Company is made only BROWN COMPANY309-by the central office.Employees are interchangeable throughoutall sections of the Company, and when one branch or departmentcurtails its operations, the employees are assigned to work in otherdepartments as needed, if they -possess the requisite skills.Wheresimilar production operations are found in the pulp and paper in-dustry collective bargaining is sometimes conducted jointly for allemployees by a combination of labor organizations which decideamong themselves which particular employees are 'subject to thejurisdiction of each of the respective organizations.On the other hand, in many respects the paper making and pulpmaking operations are separable.The paper mills do not receive.all their materials from the pulp mills or other departments of theCompany, nor do, the latter always dispose of all their products tothe paper mills.Production in one branch may be increasing whileproduction in the other is decreasing. 'Some of the firms in the paper'and pulp industry produce only paper while others produce only pulpproducts.Most of the efforts of employees toward self-organizationand collective bargaining prior to 1940, when they began to organizeon a Company-wide basis in the United, were along the lines of theunits requested by the I. B. E. W., the Paper Makers, and the PulpWorkers.The I. B. E. W., the Paper Makers, and the Pulp Workershave had for approximately 25 years, 22 years, and 39 years, respec-tively, local affiliates in Berlin, New Hampshire, admitting to mem-bership employees of the Company.The I. B. E. W. has consistentlyattempted to organize only electrical workers in the Company, *thePaper Makers has confined its activities to the paper machine, beat-ing, and finishing rooms,of the paper mills, and the Pulp Workershas solicited among all other employees.While none of the organiza-tions has ever been recognized by the Company as the exclusive rep-resentative of any group of employees, and while all had been moreor less inactive in the years immediately preceding 1940, yet eachof the three had had a grievance committee or other committee whichfrom time to time in the past had met with the management to dis-cuss working conditions or grievances respecting the various groupsof employees they claim to represent.In addition to the above factors moving us to find as appropriateone unit or several units, the question of the watchmen must bedealt with.The Company employs approximately 66 watchmen, 5of whom are head watchmen. The United desires the inclusion ofall 66 watchmen.The Company desires their exclusion from theunit or units found appropriate.The Pulp Workers desires theirexclusion from the unit it requested as appropriate.A representativeof the United testified that a majority of the watchmen had desig-nated the United to represent them in collective bargaining.We 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall give the watchmen, excluding the 5 head watchmen,4 an oppor-tunity as a separate group to determine whether or not they desireto be represented by the United.5Upon consideration of all the -circumstances, we conclude thatthe Company's employees can be considered either asa single unitappropriate for the purposes of collective bargainingor as severalunits and that the determining factor is the desires of the employeesin the respective groups.The record is inconclusive-on this pointsWe shall direct that four separate ballots be prepared, to ascertainthe desires of the employees in the four groups set forth below.Thedesires of the employees as expressed on such ballots shall controlthe determination of the unit or units appropriate for the purposesof collective bargaining.1B. Inclusions and exclusionsResearch and development laboratory.The research and develop-ment laboratory consists of approximately 80 employees, exclusive ofclerical employees;' , Twenty-six are graduate chemists, whose ex-clusion is desired by the United and the Pulp Workers, the onlyorganizations concerned with this group of employees, and by theCompany.The remaining employees are chemists' helpers, janitors,and handymen, whose inclusion is desired by the United and opposedby the Pulp Workers and the Company. The chemists' helpers donot receive promotion to the rank of graduate chemist.The help-ers, handymen, and janitors are ordinary employees with no super-visory authority.We shall exclude the graduate chemists andinclude the helpers, handymen, and janitors with the group of em-ployees requested by the Pulp Workers as an appropriate unit."4 Occasionally the 5 head watchmen make inspection rounds as do other watchmen, butthey receive a higher rate of pay, are not required to punch a time clock,and have thesame right to reject unsatisfactory employees from their department as is enjoyed by othersupervisory employees.We consider the head watchmen supervisory,and shall excludethem.5The Board has found on occasion that watchmen may constitute a separate appropriateunitMatter of Bendix Products Corporation and International Union, United AutomobileWorkersof America,Bendix Local No9,3N L R B 682;Matter of WestinghouseElectricifManufacturing CompanyandLocal 724, United Electrical,Radio if MachineWorkers of America, affiliatedwith C 10, 28 N L R B 799,Matter of R C AManufacturing Company,IncandUnited Electrical,Radio and Machine Workers ofAmerica,Local 103,30 N.L R B. 2126 See footnote 2,saprd. ,IIn addition to the research and development laboratory there are in almost every millof theCompany employees classified as laboratory workersThese are not part of the'research and development laboratory but are routine testers-'of production, and are in-cluded with other production employees in the respective groups8Four of the chemists' helpers are salaried and the rest hourly paid.The record showsthat in the research and development laboratory and throughout the Company,most ofthe employees are paid on an hourly basis,but some are salariedThe factors determiningwhether an employee is paid on a salary basis or an hourly basis are vague and indefinite,and are not related to the type of work performedSalaried production and maintenanceemployees perform functions similar to and often the same as, hourly paid employees in the BROWN COMPANY311Timekeepers.The United requests that timekeepers be excluded.The Company did not express a preference. The Pulp Workers, theonly other organization concerned, did not state its position speci-fically but said that "generally speaking" the exclusions it desiredwere the same -as those stated by the United in its petition.Weshall exclude the timekeepers.Factory clerks.Both the United and the Pulp Workers, the onlyorganizations concerned, desire the inclusion of factory clerks.TheCompany did not state its position.We shall include factory clerkswith the group of employees requested by the Pulp Workers as anappropriate unit.Working foremen.As stated above, all parties agree that non-working supervisory employees should be excluded.The Companycontends that working foremen should also be excluded, since manyof their duties and responsibilities are similar to those of the non-working supervisory employees.The United, the Paper Makers, andthe Pulp Workers all desire the inclusion of working foremen. inthe units they respectively claim are -,appropriate, and, all threeorganizationshave f solicitedmembership, allegedly successfully,among the working foremen.The I. B. E. W. did not state itsposition on the question. Since the labor organizations here involveddo not identify the working foremen with the management, butinstead admit them to membership, and since at least some of theworking foremen have apparently joined the unions, we shall-includethem in the respective groups requested by the I. B. E. W., the PaperMakers, and the Pulp Workers as appropriate units.The Company 'employs approximately 124 persons inits powerhouses.Of this number, 25 are electrical operators and therest are rackmen, whose function is to rake the bark away fromthe grates that permit the water to run into the turbines. Some ofthem also assist the electrical operators from time to time.TheI.B. E. W. wishes the rackmen excluded from the unit of electricalworkers, since their work is less skilled and not primarily electrical.The Pulp Workers admits them to membership, since it admits vir-tually all employees not admitted to the I. B. E, W. and the PaperMakers.We shall. exclude the rackmen from the group requestedby the I. B. E. W. as an appropriate unit, and shall include themwith the group requested by the Pulp Workers.Salaried electrical workers.The I. B. E. W. wishes to excludesalaried electrical workers from the unit it contends is appropriate.From the record it does not appear that any of the other organiza-tions make any distinction between salaried and hourly paid workers.same departments.We shall therefore consider salaried employees and hourly paid em-ployees together, and will use other criteria than method of payment to determine whetheremployees are excluded. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs stated above in connection with laboratory employees,0 no satis-factory reason appears for considering salaried employees in a dif-ferent manner than paid employees doing the same work.We shallinclude salaried electrical workers with the group requested by theI.B. E. W. as an appropriate unit.-Towel makers.In one of the two paper mills there is a separateroom in which approximately 100 persons are engaged in towel mak-ing.The Paper Makers wants them excluded from the unit it con-,tends is appropriate.The Pulp Workers admits them to member-ship.While the Company considers towel making a specialized partof the paper-making process, the Paper Makers have not attemptedto organize or bargain ,for these employees, since only employees,ofthe paper, machine, beating. and finishing rooms' are integral parts-of the operations concerned with the actual conversion of pulp into,paper.We shall exclude the towel makers from the group requestedby the Paper Makers as an appropriate unit but shall include themwith the group requested by the Pulp Workers.Employees in the paper mills other than those in the paper machine,beating, and finishing rooms.In each of the paper mills there areemployees in the web machine room and shipping room, and em-ployees engaged in maintenance and other miscellaneous work.ThePaper Makers wants them excluded from the unit it contends inappropriate.The Paper Makers has not attempted to organize orbargain \for them, since their functions are considered merely incidental to the actual manufacture of paper.The Pulp Workersadmits them to membership.We shall exclude the employees in thepaper mills other than those in the paper machine, beating, andfinishing rooms from the group requested by the Paper Makers asan appropriate unit' and shall include them with the group requestedby the Pulp Workers.Balloting will be conducted as follows :(1)Among all powerhouse operators, and electrical workers inthe construction gangs, repair shop, and maintenance crews, includingsalaried electricalworkers and working foremen, but excludingwatchmen, rackmen, trainmen, employees of the Brown Companystore, , administrative personnel, office employees, and non-workingsupervisory employees, to determine whether they desire to be rep-resented by the If. B. E. W., by the United, or by neither;(2)Among all employees in the paper machine rooms, beatingrooms, and finishing rooms of the two paper mills, including salariedemployees-and working foremen, but excluding watchmen, trainmen,employees of the Brown Company store, administrative personnel,office employees, non-working supervisory employees, towel makers,9 See footnote 8,supra.1 BROWN COMPANY313,and employees in the paper mills other than those in the paper ma-chine, beating, and finishing rooms, to determine whether they desireto be represented by the Paper Makers, by the United, or by neither;(3)Among all watchmen, excluding head watchmen, to determinewhether or not they desire to be represented bythe United;(4)Among all employees including salaried 'employees, factoryclerks, working foremen, employees in the research and developmentlaboratory, rackmen, towelmakers, and employees in the paper mills,but excluding trainmen, employees of the Brown Company store,administrative personnel, office employees, non-working supervisoryemployees, graduate chemists in the research and development labora-tory, timekeepers, and all employees included within groups (1), (2),and (3), set forth above, to determine whether they desire to be rep-resented by the Pulp Workers, by the United, or by neither.Upon the results of these elections will depend the determinationof the appropriate unit, or units, for the purposes of collective bar-gaining.If the employees in groups (1), (2), or (3), select a repre-sentative other than the representative selected by the employees ofgroup (4), they will each constitute a separate and distinct appro-priate unit.If the employees in groups (1), (2), or (3) choosethe same representative as may be chosen by the employees in group(4), such employees will be merged into a single unit with the em-ployees in group (4).VI. THE DETERMINATION OF REPRESENTATIVESWe have concluded above that elections by secret ballot are necessaryto determine the desires of the employees as to the appropriate unitor units.Such elections will also determine their desires as to theirbargaining representative or representatives.We shall follow ourusual practice and direct that those eligible to vote in the electionsshall be the employees within the respective groups who were em-ployed by the Company during the pay-roll period immediately pre-ceding the date of our Direction of Elections subject to such limita-tions and additions as are set forth in the Direction.Upon the basis of the above findings of fact and upon the entireIecord in the case, the Board makes the following:CONCLusION OF LAWA question affecting commerce has arisen concerning the representa-tion of employees of the Brown Company, Berlin, New Hampshire,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe Act. 314DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION-, OF ELECTIONS, ,By, virtue- of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withBrown Company, Berlin, New Hampshire, separate elections bysecret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction of Elections,under the direction and supervision of the Regional Director forthe First Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules ,and Regulations, among those employees of Brown Companywho fall within the groups indicated below who were employed bythe Company during the pay-roll period immediately preceding thedate of our Direction of Elections, including employees who didriotwork: during such pay-roll period- because they were, ill oron vacation or in the active military service or' training of theUnited States, or temporarily laid off, but excluding- all employeeswho have since quit or been discharged for cause:(1)All powerhouse operators, and electrical workers in the con-struction gangs, repair shop, and maintenance crews, including sal-aried electrical workers and working foremen, but excluding watch-men, rackmen, trainmen, employees of the Brown Company, store,administrative - personnel,- office employees,. and non-working super-visory employees, to determine whether they. desire to be representedby International Brotherhood of Electrical Workers, Local Union No.296, or by United Mine Workers of America, District 50, Local12,175 ,(C. I. 0.), for the purposes of collective bargaining, or byneither ;_(2)All employees in the paper machine rooms, beating rooms,and finishing rooms of the two paper mills, including salaried em-ployees and working foremen, but excluding watchmen, trainmen,employees of the Brown Company store, administrative personnel,office employees, non-working supervisory employees, towel makers,and employees in the paper mills other than those in the papermachine, beating, and finishing rooms, to determine whether theydesire to be represented by International Brotherhood of PaperMakers, Local 138 (A. F. L.), or by United Mine Workers' of Amer-ica,District 50, Local 12,175 (C. I. 0.), for the purposes of collectivebargaining, or by neither; BROWN COMPANY315(3)Allwatchmen, excluding head watchmen, to 'determinewhether or not they desire to be represented by the United MineWorkers of America, District 50, Local 12,175 (C. I. 0.), 'for thepurposes of 'collective bargaining;(4)All employees, including salaried employees, factory clerks,working foremen, employees in the research and development labo-ratory, rackmen, towel makers, and employees in the paper mills,but excluding trainmen, employees of the Brown Company store,administrative personnel, office employees, non-working supervisoryemployees, graduate chemists in the research and development lab-oratory, timekeepers, and all employees within groups (1), (2), and(3) set forth above, to determine whether they desire to be repre-sented by International Brotherhood of Pulp, -Sulphite, and PaperMillWorkers (A. F. L.), or by United Mine Workers of America,District 50, Local 12,175 (C. I. 0.), for the purposes of collectivebargaining, or by neither.MR. EDWIN S. SMITH, dissenting :I dissent from the opinion of the majority with respect to thedetermination of the appropriate unit or units. ' All the operationsof the Company are conducted as a single integrated enterprise.Employees are interchangeable among the various divisions, andemployment policies and discharge of employees are handled by acentral office.The record shows a negligible history of collectivebargaining by the I. B. E. W., the Paper Makers, and the PulpWorkers prior to their requests for' recognition made before theinstitution of these proceedings.10Further, none of these organiza-tions has shown a substantial enough interest, in the units whichthey claim are appropriate, to impel us to accord any substantialweight to their requests on the matter of appropriate unit.-^,In order to preserve the maximum bargaining power of the em-ployees and thus to effectuate the policies of the Act, I would, inaccordance with my previous expressions, find the industrial unitto be appropriate.1210Cf.my concurring opinion inMatter of American Hardware CorporationandUnitedElectrical and RadioWorkersofAmerica, 4N.L. R B. 412, 422.n See footnote 2,supra.12 SeeMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, UnitedAutomobileWorkers of America, Local248, 4 N. L. R. B. 159;Matter of American CanCompanyandEngineers Local No 30,et. al.,13 N. L. R. B. 1525;Matter of BaltimoreBrick CompanyandMaterial Yard and Residential Construction Laborers Union Local 912,25 N. L R. B 759.